DETAILED ACTION
Response to Amendment
The amendment of June 30, 2022 is considered herein.
Claims 1 and 7 have been amended.
Claims 2, 3, 6 and 8 have been cancelled.
Claims 1, 4, 5, 7 and 9 are pending and have been considered on the merits herein.
Claim Warning
Applicant is advised that should claim 1 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over HWANG et al (US PG PUB 2015/0349381), in view of KYLYVNYK et al (US PG PUB 2013/0273407).
Regarding claims 1 and 7, HWANG et al teaches lithium secondary battery (title), comprising: 
a cathode (“positive electrode” of HWANG et al.  The positive electrode functions as a cathode during discharge making the term “cathode” indicative of condition of use.  The conductive structure of HWANG et al reads on the structure of a cathode.), 
an anode (“negative electrode” of HWANG et al.  The negative electrode functions as an anode during discharge making the term “anode” indicative of a condition of use.  The conductive structure of HWANG et al reads on the structure of an anode.), 
a separation layer (“separator”) interposed between the cathode and the anode ([0074]), and
wherein the cathode (positive electrode of HWANG et al) includes a cathode active material (“positive active material”) containing a lithium-metal oxide particle (paragraph [0010]) represented by Chemical Formula 1                         
                            
                                
                                    L
                                    i
                                
                                
                                    x
                                
                            
                            
                                
                                    M
                                    1
                                
                                
                                    a
                                
                            
                            
                                
                                    M
                                    2
                                
                                
                                    b
                                
                            
                            
                                
                                    M
                                    3
                                
                                
                                    c
                                
                            
                            
                                
                                    O
                                
                                
                                    y
                                
                            
                        
                    , wherein M1, M2 and M3 are Ni, Co and Mn, respectively, 0<x≤1.1, 2≤y≤2.02, .6≤a≤.95, .05≤b+c≤.4, and .65<a+b+c≤1 (paragraphs [0040]-[0044] and [0046] disclose these exact ranges excepting wherein a+b+c. HWANG et al teaches 0<a+b+c≤1, encompassing the entirety of the claimed range. Moreover, HWANG et al shows examples such as paragraph [0078] wherein a=.84, b=.11 and c=.05, rendering a value of a+b+c=1, which reads directly on the claimed range.)
wherein the lithium-metal oxide particle includes a concentration gradient region in which M1 has a concentration gradient (wherein M1 is Ni and is shown to increase over the radius of the particle in Table 1 as a concentration gradient, for example at positions 2-6 changing concentration from 80.98-83.24 over the region of Table 1, as further discussed to be a gradient in paragraph [0034]) and a non-concentration gradient region in which M1 does not have a concentration gradient between a central portion of the lithium-metal oxide particle and a surface portion of the lithium-metal oxide particle (The central composition and the surface composition of paragraph [0078] are interpreted to read on non-concentration gradient regions.  These positions or concentrations will have tangible thickness and a specifically detailed concentration of Ni in paragraph [0078].  While this concentration may have variability around the specifically listed concentration of paragraph [0078], this is within reasonable interpretation of what is acceptably a “non-concentration gradient region”.  Moreover, the tangible thickness of the layer rendered by the composition of paragraph [0078] will read on the undefined distance required to form the claimed region.  The presence of these portions extending exterior to the center of the particle and extending interior to the particle surface fulfill this claimed location of filled space between the central and surface portions.),
wherein the non-concentration gradient region (paragraph [0078], and as described above) includes a first non-concentration region (“central composition” of paragraph [0078], position 7) formed between the central portion and the concentration gradient region (The central composition extends from the center with necessary tangible thickness extending toward the surface, interior to positions wherein the concentration begins to vary in the gradient portion, as shown in Table 1 as positions 2-6) and a second non-concentration gradient region (“surface composition” of paragraph [0078], position 1) formed between the concentration gradient region and a surface portion (the surface composition extends inward toward the central portion (due to its tangible thickness) from the exterior surface, at position 1, toward the interior positions where the concentration begins to vary, as shown in Table 1 as positions 2-6), 
wherein in the concentration gradient region, M1 has a decreasing concentration in a direction from the central portion to the surface portion (Table 1 shows the concentration of Ni to decrease from position 7 to position 1, wherein figure 1 shows position 7 to be the central portion of the particle and position 1 to be the surface of the particle, fulfilling the claimed gradient).
While HWANG et al teaches the use of a multilayer separator between the cathode and anode (as defined above) in paragraph [0074], HWANG et al fails to address the use of a ceramic coating layer to include a first ceramic coating layer directly formed on a surface of the anode which faces the separation layer and a second ceramic coating layer directly formed on a surface of the separation layer which faces the anode, wherein a total thickness of the ceramic coating layer present between the cathode and the anode is 4 µm or more and less than 10 µm and for the first ceramic coating layer to include ceramic particles in an amount of 80 to 97 wt% based on the total weight of the first ceramic coating layer.
KYLYVNYK et al teaches a lithium secondary battery (paragraph [0003]) comprising a pair of electrodes with a multilayer separator therebetween (paragraph [0029], as shown in figure 1), just as in HWANG et al. KYLYVNYK et al further teaches the use of a plurality of heat-resistant coating layers (taught in paragraph [0008] to be made of ceramic material, and taught to be a coating in paragraph [0036], reading on the ceramic coating layers of the instant application) in paragraph [0036]. KYLYVNYK et al teaches a heat-resistant coating (ceramic coating layer) to be present on the surface of the anode (“negative electrode”, 112a), shown as component 112c of figure 1, which reads on the first ceramic coating layer. KYLYVNYK et al further teaches the presence of a heat resistant coating to be present on the surface of the separator (“separator”, 118) facing the anode (112a), shown as component 118c of figure 1, which reads on the second ceramic coating layer. These layers are taught to provide the ability to consume heat to stabilize the cell, prevent the cell from short circuiting and increase the mechanical strength and compression resistance of the layers (paragraph [0008]). Paragraph [0057] details the layers to preferably be anywhere from 1-15 micron in thickness, encompassing the claimed range. For example, the use of a first and second ceramic coating layer which are about 5 micron, as detailed in the above citation, renders a total thickness of two of these layers (the first and second ceramic coating layers of the claim, as defined above) to be 10 micron, reading on the claimed range. Moreover, KYLYVNYK et al specifically details the preference to have the layers only thick enough to provide short circuit prevention (paragraph [0057]), just as the instant application details the use of the claimed thickness to be preferable for the same short-circuit prevention in paragraph [0064] of the instant specification as filed. Since the dimensions listed in KYLYVNYK et al would provide the same functionality as that of the instant application, one of ordinary skill would be capable of selecting the values of thicknesses which provide the desired functionality, rendering a device providing the same functionality. While the thickness ranges of the instant claim are taught in paragraphs [0064] and [0065], the specification further teaches the sum thicknesses may be in the range of 2-20 micron values and thicknesses overall to be “not particularly limited” to render the preferred functionality, indicative of non-criticality of the specifically narrower claimed range, rendering the selection of values of the claimed range clearly rendered obvious by the selection of a value detailed in KYLYVNYK et al. Paragraph [0042] teaches the use of 80-100 wt% ceramic powder (which is interpreted to read on ceramic particles, based on the disclosure in paragraph [0045]) to comprise the heat-resistant ceramic material of the ceramic layers, encompassing the claimed range.
At the time of the invention, it would have been obvious to one of ordinary skill in the art utilize the ceramic coating layers of KYLYVNYK et al, on the separator of HWANG et al, so as to provide the ability to consume heat to stabilize the cell, prevent the cell from short circuiting and increase the mechanical strength and compression resistance of the layers.  Moreover, the use of a ceramic coating layer of the prescribed thickness of KYLYVNYK et al enables sufficient separation to prevent short circuiting as well.
Regarding claims 4 and 5, paragraph [0043] of KYLYVNYK et al teaches the use of exemplary inorganic oxides as in the ceramic material of the heat-resistant layer (reading on the claimed “ceramic coating layer” of the instant claim) including Al2O3, CaO, SnO2, ZrO2 among others extensively overlapping with the instant claim.
	Regarding claim 9, paragraph [0045] of KYLYVNYK et al teaches the thickness of each heat-resistant layer (reading on the ceramic coating layer of the instant application) to be between 1-15 micron. The thickness range detailed in KYLYVNYK et al encompasses the thicknesses of the claim, rendering the selection of a thickness within these ranges as the thickness of the first or second ceramic coating layer within the ability of one of ordinary skill. Moreover, KYLYVNYK et al specifically details the preference to have the layers only thick enough to provide short circuit prevention without excess material usage (paragraph [0057]) and details the method by which one can modify the thickness as desired. The selection of a thickness of each ceramic layer within the range provided to obtain the desired short circuit prevention without excess material of use, is well within the ambit of one of ordinary skill, as the values of the instant application as non-critical as described above. Furthermore, since the instant application details the use of the claimed thickness to be preferable for the same short-circuit prevention in paragraph [0064] of the instant specification as filed and the dimensions listed in KYLYVNYK et al provide the same functionality as that of the instant application, one of ordinary skill in the art would not find the claimed device to be patentably distinct from that of the prior art device, while one of ordinary skill would further be capable of selecting the values of thicknesses which provide the desired functionality.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. KYLYVNYK et al is cited to address the ceramic coating layer now claimed, rendering moot the arguments pertaining to UEKI et al and LEE et al.
To be clear, the claims can also be addressed by the combination of HWANG et al, SUN et al and newly cited KYLYVNYK et al (to replace the UEKI et al citation) but this is not needed based on the amended claim language.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/Examiner, Art Unit 1721                                                                                                                                                                                                        10/19/2022

/BETHANY L MARTIN/Primary Examiner, Art Unit 1721